                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                              )
BRIAN TRAINAUSKAS,                            )
                                              )
       Plaintiff,                             )             Case No. 3:18-cv-00193-NJR-DGW
                                              )
       v.                                     )
                                              )
BARTON J. FRALICKER, C/O                      )
MCCARTHY, KENT E. BROOKMAN                    )
and JACQUELINE LASHBROOK,                     )
                                              )
       Defendants.                            )

                                            ORDER

WILKERSON, Magistrate Judge:

       Pending before the Court are Plaintiff Brian Trainauskas’ two Motions for

Reconsideration of this Court’s Order denying motion for recruitment of counsel (Docs. 21, 33).

For the reasons set forth below, the Motion for Reconsideration is DENIED.

       Federal Rule of Civil Procedure 59(e) allows a court to alter or amend a judgment to

correct manifest errors of law or fact, to address newly discovered evidence, or where there has

been an intervening and substantial change in the controlling law since submission of the issues

to the district court. FED. R. CIV. P. 59(e); See also Bank of Waunakee v. Rochester Cheese

Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990) (quoting Above the Belt, Inc. v. Mel Bohannan

Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). Motions to reconsider under Rule 59(e)

should only be granted in rare circumstances. Id. The decision whether to grant a Rule 59(e)

Motion to Reconsider lies in the sound discretion of the Court. Matter of Prince, 85 F.3d 314,

324 (7th Cir. 1996).

       On April 27, 2018, this Court entered an order denying Trainauskas’ motion to appoint

counsel (Doc. 2). Trainauskas has moved this Court to reconsider that decision. (Docs. 21, 33).


                                           Page 1 of 2
       Plaintiff has no constitutional or statutory right to a court-appointed attorney in this

matter. See Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007). Under 28 U.S.C. § 1915(e)(1),

however, a court has discretion to recruit counsel to represent indigents in appropriate cases.

Johnson v. Doughty, 433 F.3d 1001, 1006 (7th Cir. 2006) (emphasis added). In its order denying

counsel, the Court specifically stated that Trainauskas had failed to provide evidence that he is

indigent (Doc. 14, p. 1). The Court noted that Trainauskas had not filed a motion to proceed in

forma pauperis, and that his prior action in this Court, 17-cv-816-SMY, was dismissed because

he misstated his income in his Motion for Leave to Proceed in forma paueris (Doc. 14, p. 7).

       Nothing in Trainauskas’ motions for reconsideration leads the Court to the conclusion

that it erred in its original Order. While Trainauskas alleges he is indigent, he provides no new

evidence to support that claim (Docs. 21, 33). Given his prior misstatements to the Court

regarding his income, the Court is unwilling to find Trainauskas is indigent absent supporting

evidence. Thus, there appears to be no manifest error of law or fact that would justify

reconsideration of the Court’s initial order denying counsel. Nothing in this Order, however,

prevents Trainauskas from filing another motion for appointment of counsel and providing actual

evidence of his indigency.

       Finally, while Trainauskas argues he has attempted to obtain counsel to no avail, and that

the complexities of his case are beyond his ability to litigate (Doc. 33, pp. 2-3), none of those

facts are relevant unless Trainauskas can first show he is indigent.

       Thus, Plaintiff’s Motions for Reconsideration (Docs 21, 33) are DENIED.

So Ordered.

DATED: December 14, 2018



                                                      DONALD G. WILKERSON
                                                      United States Magistrate Judge

                                            Page 2 of 2
